DETAILED ACTION
Claims 1, 4, 6-9, 12-16, 21-39, 41-45, 47-51 and 53-54 are pending before the Office for review.
In the response filed September 7, 2022:
Claims 1, 12, 25, 35 and 47 were amended.
Claims 53-54 are newly added. 
Claims 2, 3, 5, 10, 11, 17-20, 40, 46 and 52 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 7, 2022 has been entered.
 
Election/Restrictions
Claims 21-50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 22, 2020.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 6, 9 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over DURANTE et al (U.S. Patent Application Publication 2010/0252530).
With regards to claims 1, 6, 9, Durante renders obvious an etch chemistry solution for treating metallic surfaces, the etch chemistry solution consisting of an oxidizing agent (Paragraph [0021]-[0024] and gluconic acid (Paragraph [0025]) and optionally a surfactant (Paragraph [0034]) wherein a concentration of the gluconic acid is between 0.01-30 wt% (Paragraph [0027]) which overlaps Applicant’s claimed amount of from about 1 to about 25g/L, the concentration of the oxidizing agent is from about 2..5-80% by weight (Paragraph [0024]) which overlaps Applicant’s claimed amount from about 10 to about 300 g/L, the oxidizing agent comprises one or more of a peroxide, a persulfate compound  and combinations thereof (Paragraphs [0021]-[0024], [0029]-[0030]).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
Durante does not explicitly disclose optionally including a non-oxidizing/reducing acid wherein the non-oxidizing/reducing acid is selected from a group consisting of sulfuric acid, acetic acid, formic acid, lactic acid, phosphoric acid or combinations thereof.
However, Durante discloses wherein a second component of the etchant composition is an organic acid, salt of an organic acid, or homopolymer of an organic acid wherein preferably the acid is one or more of acetic acid, formic acid, lactic acid, gluconic acid or combinations thereof (Paragraph [0025]) rendering obvious optionally including a non-oxidizing/reducing acid wherein the non-oxidizing/reducing acid is selected from a group consisting of sulfuric acid, acetic acid, formic acid, lactic acid, phosphoric acid or combinations thereof.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Durante to include the additional organic acid as rendered obvious by the general teachings of Durante because the reference of Durante teaches that the inclusion of the organic acid helps to smooth the cooper etch while improving etching amount, rate and uniformity (Paragraph [0027]).
With regards to claim 4, Durante renders obvious wherein the concentration of gluconic acid is from about 0.01-30 wt% (Paragraph [0027]) which overlaps Applicant’s claimed amount of from about 1 to about 5g/L. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP 2144.05(I)
With regards to claim 53, Durante renders obvious wherein the oxidizing agent further comprises one or more of a ferric compound, a cupric compound, nitric acid, chlorite and combinations thereof (Paragraphs [0029]-[0030]).

Claims 7, 8, 12-16, 53 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over DURANTE et al (U.S. Patent Application Publication 2010/0252530), as applied to claims 1, 4, 6, 9 and 53, in view of KORZENSKI et al (WO 2010/039936).
With regards to claim 7, the modified teachings of Durante render obvious the limitations of claim 1 as previously discussed.
However, the modified teachings of Durante are silent as to wherein the non-oxidizing/reducing acid is sulfuric acid.
Korzenski discloses an etch chemistry solution for treating a metallic surface comprising an organic acid wherein the organic acid includes sulfuric acid (Paragraph [0052]) which renders obvious wherein the non-oxidizing/reducing acid is sulfuric acid.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Durante to include the sulfuric acid as rendered obvious by Korzenski because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etch chemistry using the sulfuric acid as rendered obvious by Korzenski. MPEP 2143D
With regards to claim 8, the modified teachings of Durante render obvious the limitations of claim 1 as previously discussed.
However, the modified teachings of Durante are silent as to further including the metal activator.
Korzenski discloses an etch chemistry solution for treating a metallic surface comprising copper ions (Paragraph [0066]) which renders obvious further including the metal activator.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Durante to include the metal activator (copper ions) as rendered obvious by Korzenski because the reference of Korzenski teaches that such ions accelerate the removal of metal layers such as tungsten and tungsten containing layers from the microelectronic device structure (Paragraph [0066]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etch chemistry using the metal activator as rendered obvious by Korzenski. MPEP 2143D
With regards to claims 12-16, Durante renders obvious an etch chemistry solution for treating metallic surfaces, the etch chemistry solution consists of an oxidizing agent (Paragraph [0021]-[0024]), a non-oxidizing/reducing acid (Paragraph [0025]), and optionally a surfactant (Paragraph [0034]), wherein the oxidizing agent comprises one or more of a peroxide, a persulfate compound and combinations thereof (Paragraphs [0021]-[0024], [0029]-[0030]) and the non-oxidizing/reducing acid is selected from a group consisting of sulfuric acid, acetic acid, formic acid, lactic acid, phosphoric acid or combinations thereof (Paragraph [0025] discloses the organic acid is preferably one or more of acetic acid, formic acid, lactic acid, gluconic acid or combinations thereof).
Durante is silent as to the composition comprising a short-chained polyethylene polymer glycol or short chained polyethylene copolymer glycol, a metal activator and the metal activator is selected from a group consisting of copper, cobalt, zinc, nickel, iron, manganese or alloys thereof; wherein the etch chemistry solution comprises the short chained polyethylene polymer glycol; wherein the short chained polyethylene polymer glycol is xylonic acid, threonic acid or D-glucose peracetate; wherein the short chained polyethylene copolymer glycol is polyethylene/polypropylene copolymer glycol. 
Korzenski discloses an etch chemistry solution for treating a metallic surface comprising a surfactant wherein the surfactant can be a long chained or short chained polyethylene polymer glycol, a polyethylene copolymer glycol or polyethylene/polypropylene copolymer glycol (Paragraphs [0049]) and copper ions (Paragraph [0066]) which renders obvious further including the metal activator wherein the metal activator is selected from the group consisting of copper. As such Durante as modified by Korzenski renders obvious a short-chained polyethylene polymer glycol, a short-chained polyethylene copolymer glycol or wherein the short-chained polyethylene copolymer glycol is polyethylene/polypropylene copolymer glycol.
In addition, claim 14, claims wherein the short-chained polyethylene polymer glycol is xylonic acid, threonic acid or D-glucose peracetate, however claim 12 does not require the inclusion of the short-chained polyethylene polymer glycol but rather as an alternative. The rejection of claim 12 under  a short-chained poly ethylene copolymer glycol renders obvious any dependent claim which further limits the alternative not chosen.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the composition of Durante to include the metal activator (copper ions) and short chained poly ethylene copolymer glycol as rendered obvious by Korzenski because the reference of Korzenski teaches that such ions accelerate the removal of metal layers such as tungsten and tungsten containing layers from the microelectronic device structure (Paragraph [0066]) and one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etch chemistry using the metal activator and short chained poly ethylene copolymer glycol as rendered obvious by Korzenski. MPEP 2143D
With regards to claim 53, the modified teachings of Durante render obvious wherein the oxidizing agent further comprises one or more of a ferric compound, a cupric compound, nitric acid, chlorite and combinations thereof (Durante Paragraphs [0029]-[0030]).

Allowable Subject Matter
Claim 51 is allowed.

Response to Arguments
Applicant’s arguments, see pages 11-15 of Applicant’s response, filed September 7, 2022, with respect to the rejection(s) of claim(s) 1, 4, 6-9 and 12-16 under 103 have been fully considered and are persuasive. In particular, Applicant’s amendment to the claim has overcome the rejection of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Durante et al (U.S. Patent Application Publication 2010/0252530).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502. The examiner can normally be reached 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE P DUCLAIR/Primary Examiner, Art Unit 1713